     Case 8:19-cv-01421-DOC-ADS Document 1 Filed 07/23/19 Page 1 of 13 Page ID #:1



 1   C.K. Lee, to be admitted pro hac vice
     Email: cklee@leelitigation.com
 2   LEE LITIGATION GROUP, PLLC
 3   148 West 24th Street, Eighth Floor
     New York, NY 10011
 4   Tel.: 212-465-1188
 5   Fax: 212-465-1181

 6   Ted. K. Lippincott (SBN: 283704)
 7   Email: tlippincott@levineblit.com
     LEVINE & BLIT LLP
 8   6300 Wilshire Blvd, Ste 1870
 9   Los Angeles, CA 90048
     Tel.: (310) 281-0100
10   Fax: (310) 281-0140
11
12   Attorney for Plaintiff and the Proposed Class
13
14                            UNITED STATES DISTRICT COURT

15                            CENTRAL DISTRICT OF CALIFORNIA

16                                     SOUTHERN DIVISION

17
18   DERRICK REAVES, on behalf of himself              Case No.:
     and all others similarly situated
19                                                     CLASS ACTION COMPLAINT
                                          Plaintiff,
20
     v.                                                JURY TRIAL DEMANDED
21
     KETORO, INC. d/b/a ORO LOS
22   ANGELES
23                                     Defendant.
24
25         Plaintiff DERRICK REAVES, individually and on behalf of all other persons

26   similarly situated, by and through his undersigned attorneys, pursuant to this Class Action

27   Complaint against KETORO, INC. d/b/a ORO LOS ANGELES, alleges the following:

28

                                                  -1-
                                        CLASS ACTION COMPLAINT
     Case 8:19-cv-01421-DOC-ADS Document 1 Filed 07/23/19 Page 2 of 13 Page ID #:2



 1                                  NATURE OF THE ACTION
 2         1.     This action is brought by Plaintiff REAVES on behalf of himself and all
 3   persons in the United States who have received unsolicited and unconsented-to
 4   commercial text messages to their mobile phones from KETORO, INC. d/b/a ORO LOS
 5   ANGELES (herein “Defendant” or “ORO LA”) in violation of the Telephone Consumer
 6   Protection Act. 47 U.S.C. § 227 et seq.
 7                                 JURISDICTION AND VENUE
 8         2.     The Court has federal question jurisdiction over this action under 28 U.S.C.
 9   § 1331 because this action arises out of a violation of federal law—47 U.S.C. § 227(b).
10   See Mims v. Arrow Fin. Serv., LLC 132 S. Ct. 740 (2012).
11         3.     Venue is proper in this District under 28 U.S.C § 1391 because Defendant’s
12   principal place of business is in this District.
13
14                                             PARTIES
15   Plaintiff
16         4.     Plaintiff REAVES is a citizen of the state of New York and a resident of
17   Queens County.
18   Defendant
19         5.     Defendant KETORO, INC. d/b/a ORO LOS ANGELES is an online
20   clothing retailer that operates under the name “ORO Los Angeles.” It is incorporated in
21   California and has its principal place of business at 21062 Brookhurst Street, Suite 205,
22   Huntington Beach, CA 92646. Its agent for service of process is Andrew R. Gale,
23   located at 1820 W. Orangewood Ave, Suite 104, Orange, CA 92868.
24
25                                  FACTUAL ALLEGATIONS
26   The Telephone Consumer Protection Act
27         6.     The Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.,
28   was enacted by Congress in 1991 and is implemented by the Federal Communications

                                                  -2-
                                        CLASS ACTION COMPLAINT
     Case 8:19-cv-01421-DOC-ADS Document 1 Filed 07/23/19 Page 3 of 13 Page ID #:3



 1   Commission (“FCC”). In its June 18, 2015 Declaratory Ruling and Order (“2015 TCPA
 2   Order”), the FCC explained the original purposes of the TCPA:
 3         As its very name makes clear, the Telephone Consumer Protection Act is a
           broad “consumer protection” statute that addresses the telemarketing
 4
           practices not just of bad actors attempting to perpetrate frauds, but also of
 5         “legitimate businesses” employing calling practices that consumers find
           objectionable… The TCPA makes it unlawful for any business—
 6
           “legitimate” or not—to make robocalls that do not comply with the
 7         provisions of the statute. While the Commission has traditionally sought to
           “reasonably accommodate[] individuals’ rights to privacy as well as the
 8
           legitimate business interests of telemarketers,”…, we have not viewed
 9         “legitimate” businesses as somehow exempt from the statute, nor do we do
           so today.
10
11   2015 TCPA Order ¶ 2 n.6.
12         7.    The 2015 TCPA Order also explained the continuing relevance of the
13   TCPA, especially in connection with wireless consumers:
14         Month after month, unwanted robocalls and texts, both telemarketing and
15         informational, top the list of consumer complaints received by the
           Commission. The Telephone Consumer Protection Act (TCPA) and our
16
           rules empower consumers to decide which robocalls and text messages they
17         receive, with heightened protection to wireless consumers, for whom
           robocalls can be costly and particularly intrusive… With this Declaratory
18
           Ruling and Order, we act to preserve consumers’ rights to stop unwanted
19         robocalls, including both voice calls and texts, and thus respond to the many
           who have let us, other federal agencies, and states know about their
20
           frustration with robocalls.
21
22   2015 TCPA Order ¶ 1.
23         8.    The TCPA makes it “unlawful for any person… to make any call (other than
24   a call made for emergency purposes or made with the prior express consent of the called
25   party) using any automatic telephone dialing system or an artificial or prerecorded
26   voice… to any telephone number assigned to a paging service, cellular telephone
27   service… or any service for which the called party is charged for the call…” 47 U.S.C. §
28

                                               -3-
                                     CLASS ACTION COMPLAINT
     Case 8:19-cv-01421-DOC-ADS Document 1 Filed 07/23/19 Page 4 of 13 Page ID #:4



 1   227(b)(1)(A)(iii).
 2
 3         9.     “Prior express content” requires
 4
           an agreement, in writing, bearing the signature of the person called that
 5         clearly authorizes the seller to deliver or cause to be delivered to the person
 6         called advertisements or telemarketing messages using an automatic
           telephone dialing system or an artificial or prerecorded voice, and the
 7         telephone number to which the signatory authorizes such advertisements or
 8         telemarketing messages to be delivered.

 9
     47 C.F.R. § 64.1200(f)(8).
10
           10.    In addition, the written agreement must include a clear and conspicuous
11
     disclosure informing the signer that:
12
           By executing the agreement, such person authorizes the seller to deliver or
13         cause to be delivered to the signatory telemarketing calls using an automatic
14         telephone dialing system or an artificial or prerecorded voice;

15
     § 64.1200(f)(8)(i)(A).
16
     and
17
           The person is not required to sign the agreement (directly or indirectly), or
18         agree to enter into such an agreement as a condition of purchasing any
19         property, goods, or services.

20
     § 64.1200(f)(8)(i)(B).
21
           11.    The 2015 TCPA Order reaffirmed the FCC’s longstanding position that text
22
     messages qualify as “calls” under the TCPA. ¶107.
23
           12.    Additionally, the 2015 TCPA Order confirmed that text messages which
24
     originate from the Internet fall within the ambit of the TCPA’s prohibitions. The text and
25
     legislative history of the TCPA revealed “Congress’s intent to give the Commission
26
     broad authority to enforce the protections from unwanted robocalls as new technologies
27
     emerge.” ¶ 113.
28

                                                -4-
                                      CLASS ACTION COMPLAINT
     Case 8:19-cv-01421-DOC-ADS Document 1 Filed 07/23/19 Page 5 of 13 Page ID #:5



 1   Defendant Violated the TCPA
 2         13.   At 12:56 PM on November 20, 2018, Plaintiff REAVES received a
 3   marketing text from Defendant through its 961-67 short code, attempted to opt-out by
 4   texting “Stop” as per the instructions on the text, and then received a confirmation text
 5   from Defendant affirming that he had unsubscribed and would not be receiving any
 6   further messages. Below are reproductions of this activity:
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21         14.   Despite opting out and being informed that he would receive no further
22   texts, Plaintiff REAVES received another marketing text from Defendant the next day,
23   November 21, 2018, at 1:22 PM:
24
25
26
27
28

                                                -5-
                                      CLASS ACTION COMPLAINT
     Case 8:19-cv-01421-DOC-ADS Document 1 Filed 07/23/19 Page 6 of 13 Page ID #:6



 1
 2
 3         15.   So, the next day, November 22, 2018, Plaintiff REAVES once again
 4   attempted to opt-out, texting “Stop” as per the instructions, at 12:39 AM and was again
 5   told that he had been unsubscribed and would be receiving no further messages:
 6
 7
 8
 9
10
11
12         16.   Defendant’s confirmation text proved to be wrong yet again. Less than two
13   hours later that same day, at 1:52 PM, Defendant once again texted Plaintiff REAVES
14   will the following message:
15
16
17
18
19
20
21
22         17.   Plaintiff REAVES then received another similar message the next day,
23   November 23, 2018, at 6:58 PM:
24
25
26
27
28

                                                -6-
                                      CLASS ACTION COMPLAINT
     Case 8:19-cv-01421-DOC-ADS Document 1 Filed 07/23/19 Page 7 of 13 Page ID #:7



 1
 2
 3         18.   Plaintiff REAVES did not give Defendant prior express written consent to
 4   send him these marketing texts. Even if he had provided such consent for the text of
 5   November 20, 2018, his “Stop” text that day revoked it, such that all subsequent texts
 6   were unconsented-to and in violation of the TCPA.
 7         19.   Defendant texted Plaintiff REAVES through an automated telephone dialing
 8   system (“ATDS” or “autodialer”). This is confirmed in Defendant’s online check-out
 9   page, which requests permission to send autodialed texts to consumers:
10
11
12
13
14
15
16
17
18         20.   Defendant’s use of an ATDS is further corroborated by the generic,
19   impersonal nature of the text and the use of an SMS short code. Courts have held that
20   such characteristics are probative of autodialing technology. See Kazemi v. Payless
21   Shoesource, Inc., No. C 09-5142 MHP, 2010 U.S. Dist. LEXIS 27666, at *6-7 (N.D. Cal.
22   Mar. 12, 2010) (“plaintiff's description of the received messages as being formatted in
23   SMS short code licensed to defendants, scripted in an impersonal manner and sent en
24   masse supports a reasonable inference that the text messages were sent using an ATDS”);
25   Abbas v. Selling Source, LLC, No. 09 CV 3413, 2009 U.S. Dist. LEXIS 116697, at *12
26   (N.D. Ill. Dec. 14, 2009) (“the text of the SMS message Abbas allegedly received clearly
27   suggests that it is from an institutional sender without any personalization”); Kramer v.
28   Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010) (“The messages were

                                               -7-
                                     CLASS ACTION COMPLAINT
     Case 8:19-cv-01421-DOC-ADS Document 1 Filed 07/23/19 Page 8 of 13 Page ID #:8



 1   advertisements written in an impersonal manner.”); Soular v. N. Tier Energy LP, No. 15-
 2   CV-556 (SRN/LIB), 2015 U.S. Dist. LEXIS 112294, at *8 (D. Minn. Aug. 25, 2015)
 3   (“there are additional facts alleged in the Complaint which indicate the use of an ATDS,
 4   such as the generic content of the message”).
 5         21.   Even if Defendant’s technology required some level of human involvement
 6   to operate, this does not remove it from the definition of an ATDS. See Marks v. Crunch
 7   San Diego, LLC, 904 F.3d 1041, 1052 (9th Cir. 2018) (“We also reject Crunch's
 8   argument that a device cannot qualify as an ATDS unless it is fully automatic, meaning
 9   that it must operate without any human intervention whatsoever. By referring to the
10   relevant device as an "automatic telephone dialing system," Congress made clear that it
11   was targeting equipment that could engage in automatic dialing, rather than equipment
12   that operated without any human oversight or control.”).
13         22.   Defendant sent similar unsolicited marketing texts using an automated
14   telephone dialing system to many other similarly situated persons, who likewise never
15   consented to receiving them or withdrew their consent.
16         23.   The messages were disruptive and diminished the Plaintiff’s and the Class’s
17   usage and enjoyment of their mobile phones. Courts throughout the country have
18   affirmed that such non-financial injuries allegations suffice to create standing under the
19   TCPA. See Mejia v Time Warner Cable, Inc., 2017 US Dist LEXIS 120445 [SDNY Aug.
20   1, 2017, No. 15-CV-6445 (JPO)].) Plaintiff REAVES has a concrete injury sufficient to
21   confer Article III standing. See Van Patten v Vertical Fitness Group, LLC, 847 F.3d 1037
22   (9th Cir. 2017) (“Unsolicited telemarketing phone calls or text messages, by their nature,
23   invade the privacy and disturb the solitude of their recipients. A plaintiff alleging a
24   violation under the TCPA need not allege any additional harm beyond the one Congress
25   has identified.”) (internal quotes and citation omitted); Melito v. Am. Eagle Outfitters,
26   Inc., No. 14-CV-2440 (VEC), 2017 U.S. Dist. LEXIS 146343 (S.D.N.Y. Sep. 8, 2017).
27
28

                                                -8-
                                      CLASS ACTION COMPLAINT
     Case 8:19-cv-01421-DOC-ADS Document 1 Filed 07/23/19 Page 9 of 13 Page ID #:9



 1
 2
 3                                 CLASS ACTION ALLEGATIONS
 4         24.    Plaintiff REAVES seeks to represent a class consisting of:
 5                All persons in the United States who, beginning four years prior
                  to the filing of this action, received unsolicited text messages to
 6                their cellular phones from Defendant’s automated telephone
 7                dialing system, without providing Defendant with their prior
                  express consent (the “Class”).
 8
           25.    The proposed Class excludes current and former officers and directors of
 9
     Defendant, members of the immediate families of the officers and directors of Defendant,
10
     Defendant’s legal representatives, heirs, successors, assigns, and any entity in which it
11
     has or has had a controlling interest, and the judicial officer to whom this lawsuit is
12
     assigned.
13
           26.    Plaintiff reserves the right to revise the Class definition based on facts
14
     learned in the course of litigating this matter.
15
           27.    The members of the Class are so numerous that joinder of all members is
16
     impracticable. While the exact number of members of the proposed Class is unknown to
17
     Plaintiff at this time and can only be ascertained through the appropriate discovery,
18
     Plaintiff believes that there are thousands of members in the proposed Class. Other
19
     members of the Class may be identified from records maintained by Defendant or by
20
     their own record of text messages. These members may be notified of the pendency of
21
     this action by mail, or by advertisement, using the form of notice customarily used in
22
     class actions such as this.
23
           28.    Plaintiff’s claims are typical of the claims of the members of the Class as all
24
     members of the Class are similarly affected by Defendant’s wrongful conduct.
25
           29.    Plaintiff will fairly and adequately protect the interests of the members of
26
     the Class because Plaintiff has no interests antagonistic to those of the other members of
27
     the Class. Plaintiff has retained experienced and competent counsel.
28

                                                  -9-
                                        CLASS ACTION COMPLAINT
     Case 8:19-cv-01421-DOC-ADS Document 1 Filed 07/23/19 Page 10 of 13 Page ID #:10



 1          30.     A class action is superior to other available methods for the fair and efficient
 2    adjudication of this controversy. Since the damages sustained by individual members of
 3    the proposed Class may be relatively small, the expense and burden of individual
 4    litigation make it impracticable for the members of the Class to individually seek redress
 5    for the wrongful conduct alleged herein. If Class treatment of these claims was not
 6    available, Defendant would likely be able to persist in its unlawful conduct with
 7    impunity.
 8          31.     Common questions of law and fact exist as to all members of the Class and
 9    predominate over any questions solely affecting individual members of the Class. Among
10    the common questions of law and fact to the Class are:
11                 i. whether Defendant sent unsolicited marketing text messages to cellular
12                    phones belonging to Plaintiff and the Class;
13                ii. whether Defendant used an automated telephone dialing system to do so;
14                iii. whether text recipients provided their prior express consent;
15                iv. if text recipients did provide their prior express consent, whether
16                    Defendant continued texting them after they opted out of receiving further
17                    texts;
18                v. whether Defendant’s conduct was intentional or negligent; and
19                vi. whether Plaintiff and the Class are entitled to damages for Defendant’s
20                    conduct.
21          32.     The membership of the Class is readily ascertainable from electronic
22    records.
23          33.      The prosecution of this action as a Class action will reduce the possibility of
24    repetitious litigation. Plaintiff knows of no difficulty which will be encountered in the
25    management of this litigation which would preclude its maintenance as a Class action.
26          34.     A class action is superior to other available methods for the fair and efficient
27    adjudication of this controversy. The damages suffered by any individual class member
28    are too small to make it economically feasible for an individual class member to

                                                  - 10 -
                                         CLASS ACTION COMPLAINT
     Case 8:19-cv-01421-DOC-ADS Document 1 Filed 07/23/19 Page 11 of 13 Page ID #:11



 1    prosecute a separate action, and it is desirable for judicial efficiency to concentrate the
 2    litigation of the claims in this forum. Furthermore, the adjudication of this controversy
 3    through a class action will avoid the potentially inconsistent and conflicting adjudications
 4    of the claims asserted herein.
 5          35.      The prerequisites to maintaining a class action for injunctive relief or
 6    equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused to
 7    act on grounds generally applicable to the Class, thereby making appropriate final
 8    injunctive or equitable relief with respect to the Class as a whole.
 9          36.      The prerequisites to maintaining a class action for injunctive relief or
10    equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact common to
11    the Class predominate over any questions affecting only individual members and a class
12    action is superior to other available methods for fairly and efficiently adjudicating the
13    controversy.
14          37.      The prosecution of separate actions by members of the Class would create a
15    risk of establishing inconsistent rulings and/or incompatible standards of conduct for
16    Defendant. Additionally, individual actions may be dispositive of the interest of all
17    members of the Class, although certain members of the proposed Class are not parties to
18    such actions.
19          38.      Defendant’s conduct is generally applicable to the Class as a whole and
20    Plaintiff seeks, inter alia, equitable remedies with respect to the Class as a whole. As
21    such, Defendant’s systematic policies and practices make declaratory relief with respect
22    to the Class as a whole appropriate.
23
24                                      CAUSES OF ACTION
25                                             COUNT I
26         VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT
27                                     (47 U.S.C. § 227 et seq.)
28

                                                 - 11 -
                                        CLASS ACTION COMPLAINT
     Case 8:19-cv-01421-DOC-ADS Document 1 Filed 07/23/19 Page 12 of 13 Page ID #:12



 1          39.    Plaintiff REAVES realleges and incorporates herein by reference the
 2    allegations contained in all preceding paragraphs and further alleges as follows:
 3          40.    Plaintiff REAVES brings this claim individually and on behalf of the other
 4    members of the Class for Defendant’s violations of the TCPA.
 5          41.    Defendant directly or vicariously violated the TCPA when it used an
 6    automated telephone dialing system to send unsolicited and unauthorized marketing texts
 7    to the cellular phones of Plaintiff and the Class.
 8          42.     The TCPA, 47 U.S.C. § 227(b)(3) provides:
 9                 (3) Private right of action. A person or entity may, if otherwise
10                     permitted by the laws or rules of court of a State, bring in an
11                     appropriate court of that State--
12                          (A) an action based on a violation of this subsection or the
13                             regulations prescribed under this subsection to enjoin such
14                             violation,
15                          (B) an action to recover for actual monetary loss from such a
16                             violation, or to receive $500 in damages for each such
17                             violation, whichever is greater, or
18                          (C) both such actions.
19          43.    Additionally, the TCPA provides that the court may, at its discretion, treble
20    the statutory damages if it finds that Defendant’s violation was willful or knowing. 47
21    U.S.C. § 227(b)(3).
22          44.    Defendant’s violations of the TCPA were willful and knowing. But it is
23    liable to Plaintiff and the Class even if they were only negligent.
24          45.    Defendant should also be enjoined from engaging in similar unlawful
25    conduct in the future.
26          46.    Accordingly, Plaintiff and the Class are entitled to all damages referenced
27    herein, attorney’s fees, costs, treble damages, injunctive relief, and any other remedies
28    allowed by the TCPA.

                                                     - 12 -
                                            CLASS ACTION COMPLAINT
     Case 8:19-cv-01421-DOC-ADS Document 1 Filed 07/23/19 Page 13 of 13 Page ID #:13



 1
 2                                     PRAYER FOR RELIEF
 3          WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated,
 4    prays for relief and judgment against Defendant as follows:
 5          (A)    For an Order certifying the Class under Rule 23 of the Federal Rules of Civil
 6    Procedure and naming Plaintiff as representative of the Class and Plaintiff’s attorneys as
 7    Class Counsel to represent members of the Class;
 8          (B)    For an Order declaring that Defendant’s conduct violates the TCPA;
 9          (C)    For an Order finding in favor of Plaintiff and members of the Class;
10          (D)    For statutory or treble damages for each violation of the TCPA, as
11    determined by the evidence presented at trial;
12          (E)    For prejudgment interest on all amounts awarded;
13          (G)    For an Order enjoining Defendant from further violations of the TCPA;
14          (H)    For an Order awarding Plaintiff and members of the Class their reasonable
15    attorney’s fees and expenses and costs of suit; and
16          (I)    For such other and further relief as the Court deems just and proper.
17
18                               DEMAND FOR TRIAL BY JURY
19          Plaintiff, individually and on behalf of all others similarly situated, hereby
20    demands a jury trial on all claims so triable.
21
22    DATED: July 23, 2019

23                                            Respectfully submitted,
24
25                                        By: /s/ C.K. Lee
                                             C.K. Lee, Esq.
26
27                                            /s/ Ted K. Lippincott
                                              Ted K. Lippincott, Esq.
28

                                                 - 13 -
                                        CLASS ACTION COMPLAINT
